Title: To Thomas Jefferson from Albert Gallatin, 25 December 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                        25 Dec. 1805
                     
                        
                        The security for the oﬃce of Receiver must not be nominal. If M. Maury is not worth 10,000 dollars, I will be under the necessity of requiring further security.
                        
                            A. G.
                        
                    